Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,949,106 B2 (also referred to as Application No. 16/251544) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard C. Kim (Reg. No. 40,046) on 3/9/2022.
The application has been amended as follows: 
The amendments below are made to the listing of claims presented 1/18/2022. Claim 10 is further amended, as presented below. All other claims remain as-is.
10. A host for initializing a secure digital (SD) card, the SD card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode, the host comprising: 
a processor; 
a communication interface for coupling to the SD card, comprising: 
a first voltage supply contact for providing a first supply voltage; 
, wherein the second voltage supply contact is separate and distinct from the first voltage supply contact; 
at least one ground contact for coupling to a ground; 
at least one clock contact for transmitting a clock signal to the SD card; and 
a command contact for transmitting a command to the SD card,
wherein the host is configured to perform the method of any one of claims 1-9.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method performed by a host for initializing a secure digital (SD) card, the SD card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode, the host comprising: 
a processor; 
a communication interface for coupling to the SD card, comprising: 
a first voltage supply contact for providing a first supply voltage; 
a second voltage supply contact for providing a second supply voltage lower than the first supply voltage, wherein the second voltage supply contact is separate and distinct from the first voltage supply contact; 
at least one ground contact for coupling to a ground; 
at least one clock contact for transmitting a clock signal to the SD card; and 
a command contact for transmitting a command to the SD card, 
the method comprising: 
(a) providing the first supply voltage to the SD card through the first voltage supply contact; 
(b) providing the second supply voltage to the SD card through the second voltage supply contact; 
(c) performing a PCIe linkup process after step (b); 
(d) determining that the PCIe linkup process succeeds or fails, wherein the PCIe linkup process is deemed to have failed if one of the following events happens and the PCIe linkup process is deemed to have succeeded if none of the events happen: (i) a response indicating that the PCIe linkup process succeeds is not received from the SD card within a predetermined time period; (ii) the second supply voltage is absent; and (iii) a CMD0 command is received; 
(e) in response to determining that the PCIe linkup process succeeds, determining that the SD card enters the PCIe mode; and DM2\15033746.22Application No. 17/039,530 
(f) in response to determining that the PCIe linkup process fails, transmitting a CMDO command to the SD card through the command contact.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Pinto et al. (US 2011/0040918 A1), Park et al. (US 2012/0159008) and Shiau et al. (US 2018/0276177). Pinto et al. teaches a host that initializes an SD card that supports two different protocols, an SD mode/protocol and a second protocol different than the SD protocol. While Park et al. teaches providing a first supply voltage and a second supply voltage to the SD card, Park does not teach that it is done so using a first voltage supply contact and a second voltage supply contact that are separate and distinct from each other. The different voltage levels of Park are provided by the USB host using the same V.sub.BUS terminal. In regards to step (d) of determining that the PCIe linkup process succeeds or fails, Park does not teach a determination of success should none of the three claimed events happen. For example, in Park, receiving voltage of either a 
Claims 2-4 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claims 5 and 10 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. For example, while Park et al. teaches providing a first supply voltage and a second supply voltage to the SD card, Park does not teach that it is done so using a first voltage supply contact and a second voltage supply contact that are separate and distinct from each other. The different voltage levels of Park are provided by the USB host using the same V.sub.BUS terminal in contrast to using separate and distinct supply contacts to perform the method of (a)-(g). Thus, the prior art fails to teach the entirety of claim 1. Claims 6-9 depend upon claim 5, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE WEI/            Examiner, Art Unit 2131